     Case 2:20-cv-01693-VAP-JEM Document 22 Filed 09/21/20 Page 1 of 1 Page ID #:81



1

2

3

4
                                                                 JS-6
5

6

7

8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
                                                  )
11    EMMANUEL PAUL,                              )    Case No. CV 20-1693-VAP (JEM)
                                                  )
12                        Plaintiff,              )
                                                  )    JUDGMENT
13                 v.                             )
                                                  )
14    CALIFORNIA DEP’T OF CORRECTIONS             )
      AND REHABILITATION,                         )
15                                                )
                          Defendant.              )
16                                                )
17
            In accordance with the Order Accepting Findings and Recommendations of United
18
      States Magistrate Judge filed concurrently herewith,
19
            IT IS HEREBY ADJUDGED that this action is dismissed without prejudice.
20

21
      DATED: September 21, 2020
22                                                         VIRGINIA A. PHILLIPS
                                                      UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
